Citation Nr: 0612004	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served in the Republic of Vietnam from September 
1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2004, the Board remanded 
the veteran's appeal for further evidentiary development.


FINDING OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable inservice 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The claim 
was thereafter readjudicated in the July 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, however, the May 2004 
notice letter provided to the appellant complied with the 
requirements of that statute.  Thereafter, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As to verifying the claimed stressors, requests to the 
veteran for verifiable stressor information have been 
unsuccessful.  The veteran has responded that he cannot 
remember any of the information requested.  Therefore a 
request for verification of the veteran's alleged stressors 
could not be made to the U. S. Army and Joint Services 
Records Research Center (JSRRC).

The record does not show the veteran was afforded a VA 
examination.  However, given the fact that the record already 
includes a diagnosis of PTSD, the Board finds that 
adjudication of his claim may go forward without a VA 
examination because the claim turns on whether he has a 
verified stressor and not a diagnosis of PTSD.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. The service medical 
records, private and VA medical record and examination 
reports are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.   


Criteria/analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of entitlement to service connection for PTSD, a 
grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a) (2005), (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred. See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In adjudicating this claim, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As to whether the veteran saw combat in Vietnam, the 
appellant's personnel records show that he did not receive 
any military citation that would verify combat service 
against the enemy.  Service personnel records show that he 
served as a field radio mechanic while in Vietnam from 
September 1968 to August 1969.  During that time he served 
with Battery C, 1st Battalion, 44th Artillery Brigade.  
Neither his service personnel records nor any other evidence 
in the record indicates combat experience.  See VAOPGCPREC 
12-99 (Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  Therefore, 
the Board concludes that the claimant is not a "combat 
veteran." Accordingly, his lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of his claimed stressors.

Next, the Board will look to see if the record contains proof 
that the claimed inservice stressors that formed the bases 
for his diagnosis of PTSD actually are verified.  38 C.F.R. § 
3.304(f).  The occurrence of the claimed stressor(s) must 
be supported by credible evidence.  Id.  

The appellant contends that he should be granted service 
connection for PTSD which, he argues, resulted from his 
experiences in the Republic of Vietnam.  Specifically, he 
contends that while in Vietnam:

He witnessed a truck become stuck in 
rising water.  As a result he reportedly 
watched two soldiers drown.  The veteran 
states that he cannot remember their 
names.

In late 1968, shortly after arriving in 
Vietnam, he was riding in the back of a 
truck, near Dong Ha, without a rifle and 
he was fired upon.  He did not know what 
to do and was frightened. 

In 1969, while traveling on Highway 1 
between the Rockpile and Camp Carroll a 
duster (armed vehicle with twin automatic 
40 mm cannons) ran over a mine, and a 
sergeant was killed.  The veteran reports 
that he cannot remember the sergeant's 
name.

In 1969, while on guard duty he saw 
movement at night and opened fire.  The 
next day they found a blood trail. The 
appellant reports feeing guilty because 
he shot someone.

In 1969, a convoy was ambushed going to 
the Rockpile.  Reportedly his unit was 
sent out to assist the convoy, and he 
reportedly witnessed bodies of dead and 
wounded, and blood "everywhere" during 
this assignment.  

Subsequent to the Board's April 2004 remand, the veteran was 
requested to provide additional evidence to assist in the 
verification of his stressors.  In a PTSD questionnaire 
received by the RO in April 2005, the veteran noted that he 
spent the last 35 years trying to forget.  He noted he could 
not remember any names and that his memory was "real bad." 

The medical records include a September 2001 VA treatment 
records which notes an impression of, "depression PTSD."  
(sic)

In a February 2002 VA mental health assessment the veteran 
reported being in combat in Vietnam. He reported flashbacks 
of Vietnam after the Tet Offensive.  He reported that he 
drank heavily but quit drinking about three tears ago.  For 
two or three years following service he drank at least a case 
of beer and a half gallon of alcohol a week. Afterwards he 
drank about a fifth of alcohol a week for ten to twelve 
years.  The diagnoses were depression, possible PTSD, 
anxiety, and intrusive thoughts of war- combat.  This 
diagnosis was based on the veteran's reported participation 
in combat.  Notably, however, the veteran mentioned the Tet 
Offensive, but the evidence shows that he did not arrive in 
Vietnam until September 1968, long after the January 1968 Tet 
Offensive.

In a private medical report dated in May 2003, Andrew A. 
Myerson, M.D., noted the veteran's report that he served in 
combat in Vietnam.  He reported being traumatized by Vietnam 
but he was able to deal with it.  The assessment was PTSD 
moderate to severe.  The veteran had apparently never been 
treated for PTSD which had been increasing moderate to severe 
without psychotic features.  A Global Assessment of 
Functioning score of 38 was assigned.

An October 2004 SSA determination found the veteran to be 
disabled since January 1999 due to morbid obesity, diabetes 
mellitus, chronic major depressive affective disorder, and an 
anxiety-related disorder, PTSD. 

Despite repeated efforts to secure clarifying information 
that would permit VA to try and verify his claimed stressors, 
the evidence filed by the veteran is very vague and does not 
contain adequate information to allow verification of any 
stressors by NPRC or JSRRC.  As noted the veteran when asked 
for additional evidence essentially told the RO he could not 
remember sufficient details about his alleged stressors.  

Accordingly, because VA is not required to accept evidence 
that is simply information recorded by a medical examiner, 
unenhanced by medical opinion, the Board does not find that 
VA treatment records on file from 2001, or the May 2003 
private report which diagnose PTSD to provide a basis to 
grant service connection.  Simply put, the diagnoses offered 
were not based on an independently verifiable stressor.

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite exhaustive efforts by VA to confirm the veteran's 
allegations, no evidence has been uncovered which verifies 
any of his assertions regarding an in-service stressor.  

Although VA and private healthcare providers have accepted 
the veteran's description of his inservice experiences as 
credible for diagnosing PTSD the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence of the occurrence of the claimed stressors.  Given 
the lack of supporting evidence required by the law, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Thus, entitlement to service connection 
for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Finally, the Board considered the appellant's personal 
opinion, as well as those who wrote lay statements on his 
behalf, that PTSD is related to his military service.  These 
individuals, however, as lay persons untrained in the field 
of medicine, are not competent to offer an opinion addressing 
the etiology of the appellant's illness.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).


ORDER

Entitlement to service connection for PTSD is denied.


__________________________________
            DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


